In a case from the recent past, this court encountered and addressed the issues presented in the present case (see, Marsch v Massachusetts Indem. & Life Ins. Co., 101 AD2d 952, lv dismissed 63 NY2d 769). Upon the authorities cited and for the reasons stated therein, we affirm the order in the case at bar (see, Home Ins. Co. v Karantonis, 124 AD2d 368; see also, Hobush v Consolidated Rail Corp., 117 AD2d 927).
Order affirmed, without costs. Main, J. P., Casey, Weiss, Levine and Harvey, JJ., concur.